           Case 17-34077            Doc 42       Filed 05/15/19 Entered 05/15/19 14:08:26         Desc Main
                                                  Document     Page 1 of 10




                                               UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF ILLINOIS
                                                       EASTERN DIVISION

  In re:                                                     §
  Bujak, Mikolay                                             §      Case No. 17-34077
  Bujak, Kathleen                                            §
                                           Debtor(s)         §
                                                             §


                                  CHAPTER 7 TRUSTEE’S FINAL ACCOUNT AND DISTRIBUTION
                                   REPORT CERTIFICATION THAT THE ESTATE HAS BEEN FULLY
                                  ADMINISTERED AND APPLICATION TO BE DISCHARGED (TDR)

      Elizabeth C Berg, Chapter 7 Trustee, submits this Final Account, Certification that the Estate has been Fully
  Administered and Application to be Discharged.

       1) All funds on hand have been distributed in accordance with the Trustee’s Final Report and, if applicable, any
  order of the Court modifying the Final Report. The case is fully administered and all assets and funds which have
  come under the trustee’s control in this case have been properly accounted for as provided by law. The trustee
  hereby requests to be discharged from further duties as a trustee.
      2) A summary of assets abandoned, assets exempt, total distributions to claimants, claims discharged without
  payment, and expenses of administration is provided below:

     Assets Abandoned: $125,175.00                                  Assets Exempt: $92,250.00
     (Without deducting any secured claims)
     Total Distributions to Claimants: $81,651.44                   Claims Discharged
                                                                    Without Payment: $73,423.21
     Total Expenses of Administration: $8,239.13

        3) Total gross receipts of $89,890.57 (see Exhibit 1), minus funds paid to the debtor and third parties of $0.00
  (see Exhibit 2), yielded net receipts of $89,890.57 from the liquidation of the property of the estate, which was
  distributed as follows:




UST Form 101-7-TDR (10/1/2010) (Page: 1)
            Case 17-34077           Doc 42   Filed 05/15/19 Entered 05/15/19 14:08:26             Desc Main
                                              Document     Page 2 of 10


                                               CLAIMS                CLAIMS           CLAIMS              CLAIMS
                                             SCHEDULED              ASSERTED         ALLOWED               PAID
   SECURED CLAIMS
                                              $187,463.00                   $0.00           $0.00               $0.00
   (from Exhibit 3 )

   PRIORITY CLAIMS:
     CHAPTER 7 ADMIN. FEES                               NA            $8,239.13        $8,239.13           $8,239.13
     AND CHARGES (from Exhibit 4 )
      PRIOR CHAPTER ADMIN. FEES
      AND CHARGES                                        NA                 $0.00           $0.00               $0.00
      (from Exhibit 5 )

      PRIORITY UNSECURED CLAIMS
                                                       $0.00                $0.00           $0.00               $0.00
      (from Exhibit 6 )

   GENERAL UNSECURED CLAIMS
                                              $148,013.00            $133,057.65      $133,057.65          $81,651.44
   (from Exhibit 7 )


    TOTAL DISBURSEMENTS                       $335,476.00            $141,296.78      $141,296.78          $89,890.57



        4) This case was originally filed under chapter 7 on 11/14/2017. The case was pending for 17 months.

       5) All estate bank statements, deposit slips, and canceled checks have been submitted to the United States
  Trustee.
       6) An individual estate property record and report showing the final accounting of the assets of the estate is
  attached as Exhibit 8. The cash receipts and disbursements records for each estate bank account, showing the final
  accounting of the receipts and disbursements of estate funds is attached as Exhibit 9.

        Pursuant to Fed R Bank P 5009, I hereby certify, under penalty of perjury, that the foregoing report is true and
  correct.

  Dated :     04/24/2019                        By :      /s/ Elizabeth C Berg

                                                          Trustee

  STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
  exemption 5 C.F.R. § 1320.4 (a)(2) applies.




UST Form 101-7-TDR (10/1/2010) (Page: 2)
                Case 17-34077                Doc 42          Filed 05/15/19 Entered 05/15/19 14:08:26                               Desc Main
                                                              Document     Page 3 of 10

                                                                             EXHIBITS TO
                                                                           FINAL ACCOUNT
          EXHIBIT 1 – GROSS RECEIPTS

                                                                                                          UNIFORM                      AMOUNT
                                         DESCRIPTION
                                                                                                        TRAN. CODE 1                   RECEIVED

  Debtor's Post-Petition Inheritance from Estate of Terrence C. Kautz                                     1229-000                              $89,890.57

      TOTAL GROSS RECEIPTS                                                                                                                      $89,890.57
  1
      The Uniform Transaction Code is an accounting code assigned by the trustee for statistical reporting purposes.


          EXHIBIT 2 – FUNDS PAID TO DEBTOR & THIRD PARTIES

                                                                                                    UNIFORM                          AMOUNT
                    PAYEE                                  DESCRIPTION
                                                                                                   TRAN. CODE                         PAID

                      NA                                          NA                                     NA                                NA
      TOTAL FUNDS PAID TO DEBTOR &
                                                                                                                                       $0.00
      THIRD PARTIES

          EXHIBIT 3 – SECURED CLAIMS

                                                             UNIFORM               CLAIMS
      CLAIM                                                                                              CLAIMS             CLAIMS               CLAIMS
                              CLAIMANT                        TRAN.              SCHEDULED
       NO.                                                                                              ASSERTED           ALLOWED                PAID
                                                              CODE             (from Form 6D)
                M & T BANK                                                         $180,541.00                NA              NA                       $0.00

                Pncbank                                                               $6,922.00               NA              NA                       $0.00

                 TOTAL SECURED                                                     $187,463.00                     $0.00           $0.00               $0.00

          EXHIBIT 4 – CHAPTER 7 ADMINISTRATIVE FEES AND CHARGES

                                                          UNIFORM
                                                                                CLAIMS                CLAIMS                CLAIMS               CLAIMS
                         PAYEE                             TRAN.
                                                                              SCHEDULED              ASSERTED              ALLOWED                PAID
                                                           CODE
      Baldi Berg, Ltd.                                    3110-000                 NA                      $601.50             $601.50               $601.50

      Elizabeth C. Berg, Trustee                          2100-000                 NA                   $7,500.00            $7,500.00             $7,500.00

      International Sureties, Ltd.                        2300-000                 NA                         $30.73            $30.73                $30.73

      Texas Capital Bank                                  2600-000                 NA                      $106.90             $106.90               $106.90
      TOTAL CHAPTER 7 ADMIN. FEES
      AND CHARGES                                                                   NA                  $8,239.13            $8,239.13             $8,239.13




UST Form 101-7-TDR (10/1/2010) (Page: 3)
           Case 17-34077            Doc 42        Filed 05/15/19 Entered 05/15/19 14:08:26              Desc Main
                                                   Document     Page 4 of 10

       EXHIBIT 5 – PRIOR CHAPTER ADMINISTRATIVE FEES AND CHARGES

                                                  UNIFORM
                                                                 CLAIMS          CLAIMS         CLAIMS        CLAIMS
                    PAYEE                          TRAN.
                                                               SCHEDULED        ASSERTED       ALLOWED         PAID
                                                   CODE
                      NA                            NA           NA               NA             NA             NA
   TOTAL PRIOR CHAPTER ADMIN FEES
   AND CHARGES                                                   NA              $0.00          $0.00          $0.00

       EXHIBIT 6 – PRIORITY UNSECURED CLAIMS

                                                                   CLAIMS       CLAIMS
                                                     UNIFORM
    CLAIM                                                        SCHEDULED     ASSERTED         CLAIMS        CLAIMS
                           CLAIMANT                   TRAN.
     NO.                                                         (from Form (from Proofs of    ALLOWED         PAID
                                                      CODE
                                                                     6E)         Claim)
                              NA                         NA            NA           NA            NA            NA

   TOTAL PRIORITY UNSECURED CLAIMS                                    $0.00        $0.00         $0.00         $0.00

       EXHIBIT 7 – GENERAL UNSECURED CLAIMS

                                                                   CLAIMS      CLAIMS
                                                    UNIFORM
     CLAIM                                                       SCHEDULED    ASSERTED          CLAIMS         CLAIMS
                            CLAIMANT                 TRAN.
      NO.                                                       (FROM Form (FROM Proofs of     ALLOWED          PAID
                                                     CODE
                                                                     6F)        Claim)
   00007        PYOD for Citibank [see Dkt. 32]     7100-000      $17,039.00      $18,220.08     $18,220.08          $0.00

   00006        Quantum3 Group LLC as agent         7100-000          $739.00      $1,337.05      $1,337.05     $1,181.05

   00005        Quantum3 Group LLC as agent         7100-000       $1,988.00       $2,531.20      $2,531.20     $2,235.87

   00004        U.S. Department of Education        7100-000      $76,268.00      $78,450.14     $78,450.14    $69,296.85

   00003        TD Bank, USA [see Dkt. 32]          7100-000       $1,268.00       $1,455.10      $1,455.10          $0.00

   00002        Discover Bank Discover Products     7100-000       $9,596.00      $10,118.21     $10,118.21     $8,937.67

   00001        Discover Bank [see Dkt. 32]         7100-000      $19,098.00      $20,945.87     $20,945.87          $0.00

                BK OF AMER                                        $16,668.00        NA             NA                $0.00

                CAP1/Carsn                                            NA            NA             NA                $0.00

                Chase CARD                                         $5,349.00        NA             NA                $0.00

   TOTAL GENERAL UNSECURED CLAIMS                                $148,013.00     $133,057.65    $133,057.65    $81,651.44




UST Form 101-7-TDR (10/1/2010) (Page: 4)
                                               Case 17-34077          Doc 42          Filed 05/15/19 Entered 05/15/19 14:08:26                          Desc Main
                                                                                       Document     Page 5 of 10
                                                                                                                                                                                                            Page 1
                                                                                                     FORM 1
                                                                                 INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                   ASSET CASES
               Case No: 17-34077                                           Judge: Janet S. Baer                                                      Trustee Name:     Elizabeth C Berg
            Case Name: Bujak, Mikolay                                                                                               Date Filed (f) or Converted (c):   11/14/2017 (f)
                         Bujak, Kathleen                                                                                                     341(a) Meeting Date:      12/11/2017
      For Period Ending: 04/24/2019                                                                                                                Claims Bar Date:    04/18/2018

                                          1                                                 2                        3                     4                            5                            6
                                                                                                                Est Net Value
                                                                                                            (Value Determined by                                                          Asset Fully Administered
                                                                                                                                    Property Formally
                                   Asset Description                               Petition/Unscheduled      Trustee, Less Liens,                           Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                       Abandoned
                       (Scheduled and Unscheduled (u) Property)                            Values                Exemptions,                                      the Estate                  Remaining Assets
                                                                                                                                       OA=554(a)
                                                                                                              and Other Costs)
1.      580 Lancaster Dr, Hampshire, IL 60140                                                150,000.00                      0.00                                               0.00                FA
        Stay lifted per order 1/5/18 [Dkt. 18]
2.      2006 Hyundai Elantra                                                                     1,725.00                    0.00                                               0.00                FA
3.      2006 Subaru Outback                                                                      5,175.00                    0.00                                               0.00                FA
        Debtor reaffirmed 2/8/18 [Dkt 25]
4.      Furniture, linens, small appliances, table & chairs, bedroom set                         2,000.00                    0.00                                               0.00                FA
5.      Flat screen TVs, DVD player, computer, printer, music collection, cell                   2,000.00                    0.00                                               0.00                FA
        phones
6.      Pistol, rifle, shotgun                                                                   1,500.00                    0.00                                               0.00                FA
7.      Everyday clothes, shoes, accessories                                                      250.00                     0.00                                               0.00                FA
8.      Everyday jewelry, costume jewelry, engagement ring, wedding rings,                        500.00                     0.00                                               0.00                FA
        watches
9.      books, CDs, DVDs & Family Photos                                                          100.00                     0.00                                               0.00                FA
10.     Savings Account Chase Bank                                                                400.00                     0.00                                               0.00                FA
11.     Checking Account Chase Bank                                                              1,100.00                    0.00                                               0.00                FA
12.     Checking Account Chase Bank                                                              2,200.00                    0.00                                               0.00                FA
13.     Merrill Lynch                                                                            1,200.00                    0.00                                               0.00                FA
14.     THIS Pension                                                                            Unknown                      0.00                                               0.00                FA
15.     TRS Pension                                                                             Unknown                      0.00                                               0.00                FA
16.     401(k) or similar plan Trans America                                                    14,100.00                    0.00                                               0.00                FA
17.     IRA Fidelity                                                                            33,000.00                    0.00                                               0.00                FA
18.     Health insurance                                                                             0.00                    0.00                                               0.00                FA


     UST Form 101-7-TDR (10/1/2010) (Page 5)                                                                                                                                                  Exhibit 8
                                             Case 17-34077                 Doc 42          Filed 05/15/19 Entered 05/15/19 14:08:26                                  Desc Main
                                                                                            Document     Page 6 of 10
                                                                                                                                                                                                                            Page 2
                                                                                                        FORM 1
                                                                                    INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                                      ASSET CASES
               Case No: 17-34077                                                Judge: Janet S. Baer                                                              Trustee Name:      Elizabeth C Berg
            Case Name: Bujak, Mikolay                                                                                                            Date Filed (f) or Converted (c):    11/14/2017 (f)
                         Bujak, Kathleen                                                                                                                  341(a) Meeting Date:       12/11/2017
      For Period Ending: 04/24/2019                                                                                                                             Claims Bar Date:     04/18/2018

                                        1                                                         2                           3                          4                            5                               6
                                                                                                                        Est Net Value
                                                                                                                    (Value Determined by                                                                 Asset Fully Administered
                                                                                                                                                 Property Formally
                               Asset Description                                       Petition/Unscheduled          Trustee, Less Liens,                                  Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                                                    Abandoned
                   (Scheduled and Unscheduled (u) Property)                                    Values                    Exemptions,                                             the Estate                  Remaining Assets
                                                                                                                                                    OA=554(a)
                                                                                                                      and Other Costs)
19.    Term Life Insurance                                                                                0.00                         0.00                                                     0.00                FA
20.    2 laptops, printer, server                                                                       500.00                         0.00                                                     0.00                FA
21.    Debtor's Post-Petition Inheritance from Estate of Terrence C. Kautz                                0.00                    88,273.91                                               89,890.57                 FA
       (u)
       Trustee recovered full value of Kathleen Bujak's interest in the
       inheritance of T. Kautz

                                                                                                                                                                                                  Gross Value of Remaining Assets

  TOTALS (Excluding Unknown Values)                                                              215,750.00                    88,273.91                                                  89,890.57                           0.00




  Major activities affecting case closing which are not reflected above, and matters pending, date of hearing or sale, and other action:
  February 28, 2019: After recovering the bulk of Kathleen's share of the inheritance, Trustee was advised of a possible second distribution on account of the inheritance. Trustee remained in contact with the executor of
  the inheritance and Kathleen Bujak in order to monitor the progress and administration of the probate estate and to ensure that the bankruptcy estate's interest was protected. In or about early February, Trustee learned
  that the probate estate had been fully administered and that a second distribution would be made on account of Kathleen's interest in the Inheritance. Thereafter, Trustee made an official request to the executor for a
  turnover of Kathleen's share of the final distribution and recovered an additional $1,616.66 for the benefit of the Estate. Trustee confirmed with her accountant that no estate tax returns were required to be filed. Trustee
  prepared her TFR.

  September 30, 2018: Trustee reviewed, among other things, the Debtors' schedules of assets and liabilities and statements of financial affairs and conducted a section 341 examination of the Debtors. Trustee determined
  there were no assets of value to the Estate and filed a Report of No Distribution (NDR) on 12/12/17. Roughly two weeks thereafter, Trustee was notified that one of Kathleen's parents passed away and that Kathleen
  (Debtor) may be entitled to an inheritance. Trustee determined the inheritance would be property of the Estate pursuant to 541(a)(5) of the Code since Debtor became entitled to the inheritance within the 180 days
  following the petition date and, thereafter, withdrew her NDR. Trustee recovered majority of the proceeds of the inheritance in September 2018. Trustee is advised a second and final distribution on account of the
  inheritance will be paid to the bankruptcy estate by year end. The claims bar date expired, Trustee reviewed the claims and determined the claims were asserted against Ms. Bujak individually or jointly by the Debtors.
  Pursuant to this Court's order dated 9/10/18 [Dkt. 32], this case will be administered as separate cases and distributions will be made to creditors of Ms. Bujak individually or jointly by the Debtors (and not to creditors of
  Mr. Bujak individually). Trustee will submit TFR once final inheritance proceeds are received.




 UST Form 101-7-TDR (10/1/2010) (Page 6)                                                                                                                                                                      Exhibit 8
                                       Case 17-34077       Doc 42      Filed 05/15/19 Entered 05/15/19 14:08:26                         Desc Main
                                                                        Document     Page 7 of 10
                                                                                                                                                                                            Page 3
                                                                                    FORM 1
                                                                INDIVIDUAL ESTATE PROPERTY RECORD AND REPORT
                                                                                  ASSET CASES
           Case No: 17-34077                                 Judge: Janet S. Baer                                                    Trustee Name:     Elizabeth C Berg
        Case Name: Bujak, Mikolay                                                                                   Date Filed (f) or Converted (c):   11/14/2017 (f)
                     Bujak, Kathleen                                                                                         341(a) Meeting Date:      12/11/2017
  For Period Ending: 04/24/2019                                                                                                    Claims Bar Date:    04/18/2018

                                  1                                          2                      3                      4                            5                            6
                                                                                               Est Net Value
                                                                                           (Value Determined by                                                           Asset Fully Administered
                                                                                                                    Property Formally
                           Asset Description                        Petition/Unscheduled    Trustee, Less Liens,                            Sale/Funds Received by          (FA) / Gross Value of
                                                                                                                       Abandoned
               (Scheduled and Unscheduled (u) Property)                     Values              Exemptions,                                       the Estate                  Remaining Assets
                                                                                                                       OA=554(a)
                                                                                             and Other Costs)


Initial Projected Date of Final Report(TFR) : 06/30/2019      Current Projected Date of Final Report(TFR) : 03/30/2019


Trustee’s Signature       /s/Elizabeth C Berg                                Date: 04/24/2019
                          Elizabeth C Berg
                          P. O. Box 2399
                          Glen Ellyn, IL 60138-2399
                          Phone : (312) 726-8150




UST Form 101-7-TDR (10/1/2010) (Page 7)                                                                                                                                       Exhibit 8
                                      Case 17-34077             Doc 42       Filed 05/15/19  FORMEntered
                                                                                                   2       05/15/19                14:08:26          Desc Main                                            Page 1
                                                                               Document
                                                                       ESTATE CASH              Page 8 of 10RECORD
                                                                                   RECEIPTS AND DISBURSEMENTS

              Case No: 17-34077                                                                                                                      Trustee Name: Elizabeth C Berg
           Case Name: Bujak, Mikolay                                                                                                                   Bank Name: Texas Capital Bank
                        Bujak, Kathleen                                                                                                       Account Number/CD#: ******5427 Checking Account
       Taxpayer ID No: **-***1470                                                                                                    Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/24/2019                                                                                                    Separate bond (if applicable): 0.00

    1                  2                              3                                               4                                                 5                     6                      7
                                                                                                                                 Uniform
Transaction        Check or                                                                                                       Trans.                                                         Account/ CD
   Date            [Refer#]               Paid To / Received From                      Description of Transaction                 Code             Deposits($)        Disbursements($)            Balance($)
09/05/2018           [21]        Estate of Terrence C. Kautz                Debtor's Post-petition Inheritance                   1229-000               88,273.91                                     88,273.91


10/03/2018                       Texas Capital Bank                         Bank Service Fee                                     2600-000                                           106.90            88,167.01
                                 Treasury Management Operations
                                 2350 Lakeside Blvd
                                 Richardson, TX 75082

02/13/2019          51001        International Sureties, Ltd.               Bond Premium                                         2300-000                                            30.73            88,136.28
                                 Suite 420
                                 701 Poydras Street
                                 New Orleans, LA 70139

02/21/2019           [21]        Estate of Terrence C. Kautz                Final Distribution - Post-petition Inheritance       1229-000                1,616.66                                     89,752.94
                                 c/o Michael B. Jawgiel, Esq.
                                 5487 N. Milwaukee Avenue
                                 Chicago, IL 60630

04/16/2019          51002        Elizabeth C. Berg, Trustee                 Trustee's Compensation                               2100-000                                          7,500.00           82,252.94
                                 PO Box 2399
                                 Glen Ellyn, IL 60138-2399

04/16/2019          51003        Baldi Berg, Ltd.                                                                                3110-000                                           601.50            81,651.44
                                 PO Box 2399
                                 Glen Ellyn, IL 60138-2399

04/16/2019          51004        Discover Bank Discover Products Inc        Disb of 88.33% to Claim #00002                       7100-000                                          8,937.67           72,713.77
                                 PO Box 3025
                                 New Albany, OH 43054

                                                                                                                             Page Subtotals             89,890.57             17,176.80




UST Form 101-7-TDR (10/1/2010) (Page 8)                                                                                                                                                       Exhibit 9
                                      Case 17-34077           Doc 42      Filed 05/15/19  FORMEntered
                                                                                                2       05/15/19              14:08:26          Desc Main                                             Page 2
                                                                            Document
                                                                    ESTATE CASH              Page 9 of 10RECORD
                                                                                RECEIPTS AND DISBURSEMENTS

              Case No: 17-34077                                                                                                                 Trustee Name: Elizabeth C Berg
           Case Name: Bujak, Mikolay                                                                                                              Bank Name: Texas Capital Bank
                        Bujak, Kathleen                                                                                                  Account Number/CD#: ******5427 Checking Account
       Taxpayer ID No: **-***1470                                                                                               Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/24/2019                                                                                               Separate bond (if applicable): 0.00

    1                  2                            3                                           4                                                  5                     6                      7
                                                                                                                             Uniform
Transaction        Check or                                                                                                   Trans.                                                        Account/ CD
   Date            [Refer#]               Paid To / Received From                  Description of Transaction                 Code            Deposits($)        Disbursements($)            Balance($)
04/16/2019          51005        U.S. Department of Education c/o        Disb of 88.33% to Claim #00004                      7100-000                                    69,296.85                   3,416.92
                                 FedLoan Servicing                       mail payment to
                                 PO Box 69184                            U.S. Department of Education
                                                                         c/o FedLoan Servicing
                                 Harrisburg, PA 17106
                                                                         P.O. Box 530210
                                                                         Atlanta, GA 30353-0210

04/16/2019          51006        Quantum3 Group LLC as agent for         Disb of 88.33% to Claim #00005                      7100-000                                         2,235.87               1,181.05
                                 Comenity Bank
                                 PO Box 788
                                 Kirkland, WA 98083

04/16/2019          51007        Quantum3 Group LLC as agent for         Disb of 88.33% to Claim #00006                      7100-000                                         1,181.05                  0.00
                                 Comenity Bank
                                 PO Box 788
                                 Kirkland, WA 98083

                                                                                                                        Page Subtotals                   0.00            72,713.77


                                                                                               COLUMN TOTALS                                       89,890.57             89,890.57
                                                                                                          Less:Bank Transfer/CD's                        0.00                    0.00
                                                                                               SUBTOTALS                                           89,890.57             89,890.57

                                                                                                     Less: Payments to Debtors                                                   0.00
                                                                                               Net                                                 89,890.57             89,890.57




UST Form 101-7-TDR (10/1/2010) (Page 9)                                                                                                                                                  Exhibit 9
                                        Case 17-34077           Doc 42       Filed 05/15/19  FORMEntered
                                                                                                   2       05/15/19    14:08:26        Desc Main                                          Page 3
                                                                              Document
                                                                       ESTATE CASH RECEIPTS AND Page  10 of 10
                                                                                                DISBURSEMENTS RECORD

              Case No: 17-34077                                                                                                       Trustee Name: Elizabeth C Berg
           Case Name: Bujak, Mikolay                                                                                                    Bank Name: Texas Capital Bank
                        Bujak, Kathleen                                                                                        Account Number/CD#: ******5427 Checking Account
       Taxpayer ID No: **-***1470                                                                                       Blanket bond (per case limit): 5,000,000.00
     For Period Ending: 4/24/2019                                                                                       Separate bond (if applicable): 0.00

    1                    2                            3                                         4                                         5                       6                  7
                                                                                                                     Uniform
Transaction          Check or                                                                                         Trans.                                                     Account/ CD
   Date              [Refer#]               Paid To / Received From                 Description of Transaction        Code           Deposits($)         Disbursements($)         Balance($)

                                                                                       TOTAL-ALL ACCOUNTS                                 NET                      NET            ACCOUNT
                    All Accounts Gross Receipts:           89,890.57                                                                    DEPOSITS              DISBURSEMENTS       BALANCE

              All Accounts Gross Disbursements:            89,890.57
                                                                                       ******5427 Checking Account                        89,890.57               89,890.57
                                All Accounts Net:               0.00
                                                                                       Net Totals                                         89,890.57               89,890.57               0.00




UST Form 101-7-TDR (10/1/2010) (Page 10)                                                                                                                                      Exhibit 9
